DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control unit” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “opening/closing member” and “opening/closing device” in claim 1.
Structure in the specification corresponding to these limitations is as follows:
“Opening/closing member”: plungers 25a, 25b, and 25c and movable members 26a, 26b, and 26c, described on page 9 lines 1 – 2. Only claims 1 and 5 – 10 are construed under 112f because claim 2 claims structure sufficient for performing the function.
“Opening/closing device”: shaft 30, control cams 32a, 32b, and 32c, and an actuator 34, described on page 10 lines 15 – 17. Only claims 1 – 6 and 10 are construed under 112f because claim 7 claims structure sufficient for performing the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 10,661,636 B2) (hereinafter “Bauer”) in view of Lee (KR 10-2013-0100509 A English machine translation) (hereinafter “Lee”). Both references are in the applicant’s field of endeavor, a fragrance diffuser for a vehicle. These two references, when considered together, teach all of the elements recited in claims 1 – 4 and 6 – 10 of this application.
Regarding claim 1, Bauer discloses a fragrance diffuser (3) for a vehicle (1, Fig. 1), the fragrance diffuser comprising: a plurality of cartridges (7, 8) each comprising: a casing (29) having an internal space configured to store a fragrance (9, see annotated Fig. 4 below, the capitalized annotations denoting claim limitations); and an opening/closing member (valves 14 and 15, which meets the limitation under 112f above) extending to communicate with an interior and an exterior of the casing (Fig. 4) and configured to open or close the internal space depending on a moved state of the opening/closing member (functional limitation that Bauer can perform, and Fig. 4 shows cartridge 7 closed and cartridge 8 open); a housing (container unit 22 with cover 26) comprising: an inlet (41, Fig. 4) into which air is introduced by a blower (4, Fig. 1 and/or 21, Fig. 2); a movement passage for the air (ducts 5, 6, 10, 11, and 12 in Fig. 1); and an outlet from which the fragrance or the air is discharged depending on an opened or closed state of each of the cartridges (ducts 6 and/or 24, Figs. 1 and 2); an opening/closing device configured to operate the opening/closing members (shaft 27, camshaft 17, cams 18 and 19, and actuator 28, which meet the limitation under 112f above); and a control unit (20) configured to control an operation of the opening/closing device (col. 7 lines 33 – 43). Bauer does not explicitly disclose the blower is mounted at one side of the housing.

    PNG
    media_image1.png
    477
    755
    media_image1.png
    Greyscale

Lee teaches the blower (500) is mounted at one side of the housing (unnumbered, but shown in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Bauer by adding the blower is mounted to the housing as taught by Lee in order to provide a fragrance diffuser product that can be provided as a unit instead of as separate piece, which is more convenient for an installer or a purchaser. 
Regarding claim 2, Bauer further discloses each of the opening/closing members (valves 14, 15) comprises: a plunger (annotated Fig. 4); and a movable member connected to one end of the plunger in the internal space (annotated Fig. 4) and configured to open or close a flow path through which the air flows into or out of the casing (col. 7 lines 49 – 55).
Regarding claim 3, Bauer further discloses a spring (40) is provided on the plunger and supported on the casing to apply elastic force (annotated Fig. 4).
Regarding claim 4, Bauer further discloses a separation space is formed between the casing and the movable member (unnumbered but labeled in annotated Fig. 4, above), and a size of the separation space is adjusted in accordance with a magnitude of pressing force applied to the plunger (functional limitation that Bauer performs shown by the space being shorter in cartridge 8 than that in cartridge 7).
Regarding claim 6, Bauer further discloses the plurality of outlets is formed at positions corresponding to the respective cartridges (outlets are unnumbered but shown schematically in annotated Fig. 1 below). 

    PNG
    media_image2.png
    509
    942
    media_image2.png
    Greyscale

Regarding claim 7, Bauer further discloses the opening/closing device comprises: a shaft (27); a plurality of control cams connected to the shaft and configured to press or release the opening/closing members, respectively (18 and 19, annotated Fig. 4, above); and an actuator (28) configured to rotate the shaft (Fig. 4).
Regarding claim 8, Bauer further discloses the respective control cams (cam 18 with valve 14 and cam 19 with valve 15) are connected, at different angles, to the shaft (27 and camshaft 17) so that when any one of the opening/closing members is pressed in a first rotated state of the shaft, other ones of the opening/closing members are not pressed (position 36 in Fig. 5, col. 8 lines 27 – 31).
Regarding claim 9, Bauer further discloses the respective control cams (cam 18 with valve 14 and cam 19 with valve 15) are connected, at different angles, to the shaft so that none of the opening/closing members is pressed in a second rotated state of the shaft (position 35 in Fig. 5, col. 8 lines 19 – 24).
Regarding claim 10, Bauer further discloses the control unit (20) controls the opening/closing device (actuator 28) to operate only one of the opening/closing members or to operate none of the opening/closing members (valves 14 and/or 15, col. 7 lines 37 – 43, controlling the valves to position 36 as set forth in claim 8 above, or position 35 as set forth in claim 9 above).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Lee as applied to claim 1 above, and further in view of Feuillard (WO 2015/052215 A1 English machine translation) (hereinafter “Feuillard”). Feuillard is also in the applicant’s field of endeavor, a fragrance diffuser for a vehicle. These three references, when considered together, teach all of the elements recited in claim 5 of this application.
Bauer as modified by Lee as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the casing is formed with a first opening/closing hole through which the air is introduced into the internal space, and a second opening/closing hole through which the air introduced into the first opening/closing hole is discharged from the internal space to the outlet. Bauer as modified by Lee does not explicitly contain this additional limitation.
Feuillard teaches the casing (7) is formed with a first opening/closing hole (9a) through which the air is introduced into the internal space (see airflow arrows in Fig. 3), and a second opening/closing hole (9b) through which the air introduced into the first opening/closing hole is discharged from the internal space to the outlet (5, see airflow arrows in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Bauer by adding the input and output holes as taught by Feuillard in order to provide a casing structure that provides a flow path so that input air can effectively mix with fragrance and then be directed outward to the interior of a vehicle, since Bauer does not explicitly show the flow path within the casings. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Catlin et al. (US 2021/0394589 A1) shows a fragrance diffuser for a vehicle comprising a plurality of cartridges, relevant to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762  

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762